Title: From George Washington to John Hancock, 5 April 1777
From: Washington, George
To: Hancock, John

 

Sir,
Head quarters. Morris Town. 5th April 1777.

The inclosed from Monsr le Chevr de Dreudhomme de Borre, with the papers annexed to it, were received this day by the Eastern Mail—It appears that by an agreement with Mr Dean he is to have the Rank and Pay of a Brigadier General in our service—I imagine by this, that he is a Man of real Merit—If you think proper to confirm Mr Dean’s appointment, be pleased to inform me of it, and return the Letter, that I may give a suitable Answer—If, as I imagine, he does not understand English, it will be some time before he can be of any Use at the head of a Brigade. I have the honour to be, with the greatest Respect Sir, Yr most Obedt Servt

Go: Washington

